Opinion
issued March 1, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-11-00585-CV
 

 
MYRTIS ALEXANDER, Appellant
 
V.
 
COMMUNITY FAMILY CENTERS, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 956533
 

 
MEMORANDUM
OPINION




Appellant, Myrtis Alexander, has failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.